Citation Nr: 0101320	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-18 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of separate 10 percent disability 
evaluations for the residuals of cold injury of the left and 
right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from March 1944 until March 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran, in his VA Form 9 filed in 
September 1999, has challenged the validity of a May 1976 RO 
decision that denied an increased rating for residuals of a 
cold injury, on different grounds, e.g., clear and 
unmistakable error.  See Flash v. Brown, 8 Vet. App. 332 
(1995).  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant's claim for entitlement to a compensable 
evaluation for cold injury of the right and left foot was 
received by the RO on July 13, 1998.

2.  The effective date of the revised regulation that 
provided a basis for the RO's grant of separate 10 percent 
ratings for each foot is January 12, 1998.

3.  An increase in disability from cold injury of the right 
or left foot was not demonstrated within one year before the 
July 1998 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to January 12, 1998 
for the award of separate 10 percent disability evaluations 
for the residuals of cold injury of the left and right foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (effective prior 
to January 12, and August 13, 1998); 38 C.F.R. §§ 3.114, 
3.400, 4.7, 4.104; Diagnostic Code 7122 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his award of compensation should 
have been effective from the 1970's.  He points out that he 
received private treatment for his bilateral foot disability 
in the late 1970's and his symptoms have not changed much 
since then.  Therefore, his disability should have been rated 
as compensable at that time.

The record shows that the veteran was granted service 
connection for residuals of cold injury of the left and right 
foot in February 1947 at a 10 percent rating.  A May 1948 
rating action reduced the rating to zero percent.  Rating 
decisions in May 1976, November 1988, and December 1988 
denied increased rating for his cold injury residuals.  The 
veteran did not perfect a timely appeal from these rating 
decisions.

Subsequently, in July 1998, the veteran requested increased 
benefits based on his cold injury residuals.  VA had 
promulgated new regulations amending the rating criteria for 
cold injury residuals, effective January 12, 1998.  The RO, 
construing the veteran's July 1998 statement as a reopened 
claim, awarded compensation for cold injury, effective 
January 12, 1998, pursuant to the amended regulation.  The RO 
granted the effective date on the basis of the date of the 
liberalizing law from January 12, 1998.  The RO appears to 
have granted him entitlement from this date as his claim is 
construed to have been received within one year of the 
effective date of the liberalizing law.  See 38 C.F.R. § 
3.114.

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (2000).

Precedent opinions issued by the VA Office of General Counsel 
hold that an effective date of an award of compensation or 
pension based upon judicial precedents alone may be no 
earlier than the date of receipt of the claim therefor, but 
that for an award predicated upon an amendment to a 
regulation that was prompted by a judicial precedent, 38 
U.S.C.A. § 5110(g) should be applied in assigning the 
effective date if to do so would be to the benefit of the 
claimant.  VAOPGCPREC 9-94 (O.G.C. Prec. 9-94) and VAOPGCPREC 
10-94 (O.G.C. Prec. 10-94).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 
U.S.C.A. § 5110(g) (West 1991).  The Court recently affirmed 
this in Dorward v. West, No. 98-445 (U.S. Vet. App. Jan. 24, 
2000). See also Green v. Brown, 10 Vet. App. 111, 117 (1997); 
McCay v. Brown, 9 Vet. App. 183 (1996); affirmed 106 F.3d 
(Fed. Cir. 1997), Layman v. Brown, 5 Vet. App. 194 (1993).  
The effective date for the new regulation amending the rating 
criteria for cold injury residuals is January 12, 1998.  

Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, Diagnostic Code 
7122 provides for a 10 percent disability evaluation for mild 
residuals of bilateral frozen feet or chilblains.  38 C.F.R. 
§ 4.104 Diagnostic Code 7122 (effective prior to January 12, 
1998).  Under the rating criteria for evaluation of residuals 
of cold injuries, as modified effective in January 1998, when 
there are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  38 C.F.R. § 4.104 Diagnostic Code 
7122 (effective January 12, 1998).  Note 2 directs VA to 
evaluate each affected part separately and combine the 
ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.

Accordingly, given the fact that the effective date for the 
grant of a 10 percent rating for each foot and the effective 
date of the new regulations amending the rating criteria for 
cold injury are the same, the appellant has already been 
assigned the earliest possible date for an increased rating 
for the residuals of cold injury to the left and right foot, 
created by new regulations amending the rating criteria for 
cold injury residuals on January 12, 1998.

Notwithstanding the above, the veteran would be entitled to 
an effective date prior to January 12, 1998, for an award of 
an increased rating for the residuals of cold injury to the 
left and right foot if he can show (without resorting to new 
regulations amending the rating criteria for cold injury 
residuals) that his cold injury manifestations were 
compensable a year prior to the date he filed his claim for 
increased rating.

VA regulations stipulate that an effective date for the award 
of increased benefits is the "date of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  The regulations, however, also stipulate that 
an effective date for an increase in disability compensation 
is the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2); see 
also 38 U.S.C.A. § 5110(b)(2).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2000). 

As noted above, rating decisions in May 1976, November 1988, 
and December 1988 denied increased rating for his cold injury 
residuals.  The veteran failed to perfect a timely appeal to 
either rating decision.  As the veteran did not perfect 
timely appeal from these decisions, they are final.  See 
38 U.S.C.A. § 7105.

The RO received a claim for an increased rating for cold 
injury residuals in July 1998.  As the July 1998 statement 
was received well beyond a year of the notification of the 
December 1988 rating decision, as noted, this rating decision 
is final.  Therefore, the July 1998 statement would be 
considered the date of a new claim.  It follows that, while 
the veteran has alleged that his cold injury disability was 
compensably disabling essentially since the 1970's, he is 
precluded, by virtue of the final December 1988 rating 
decision, from being awarded an effective date for a 
compensable evaluation for cold injury residuals more than a 
year earlier than the date of the current, July 1998 claim.  

Subsequent to the veteran's claim for an increased rating for 
the cold injury disability in July 1998 the RO granted a 10 
percent evaluation for the each foot, effective from January 
12, 1998.  As noted above, this date was based on application 
of 38 C.F.R. § 3.114 (a).  

Nevertheless, July 1998 is the actual date of the claim.  The 
Board must determine whether it was factually ascertainable 
that there was an increase in severity of his disability 
within one year before July 1998.  The Board finds that the 
evidence of record does not show that the veteran's cold 
injury residuals became compensable within the year before 
July 1998.  There is no relevant medical evidence for this 
period of time; VA outpatient reports dated in 1997 and 1999 
were submitted into the record, but none of these reports 
contains any findings regarding his cold injury disability.  
The only evidence of record is the later statements of the 
veteran, but these do not demonstrate that an increase in 
disability occurred within one year before the current claim 
was filed.  Thus, the Board is unable to conclude that there 
was an increase in his disability between July 1997 and the 
current, January 1998 effective date of increase. 

Furthermore, 38 C.F.R. § 3.155 is not for application in this 
case because there is no evidence that any prior 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend was submitted that could reasonably be 
interpreted as reflecting an intent to file an informal claim 
for an increased rating for the cold injury disability.  
Moreover, prior to the RO's receipt of an August 1998 VA 
compensation examination, there is no evidence that a report 
of examination or hospitalization was received by VA within 
the one year period prior to receipt of the July 1998 claim 
that could reasonably be interpreted as reflecting an intent 
to file an informal claim for the benefits in question.  See 
38 C.F.R. § 3.157 (2000).  Thus, for the reasons stated 
above, the evidence establishes that January 12, 1998, is the 
earliest date that may be assigned for the increased rating.  


ORDER

Entitlement to an effective date earlier than January 12, 
1998, for the assignment of separate 10 percent ratings for 
the residuals of cold injury to the left and right foot, is 
denied.




		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

